 In the Matter of WELLs FARGO CARLOADING COMPANY (CHICAGOSTATION), EMPLOYERandOFFICE EMPLOYEES INTERNATIONAL UNION,LOCAL No. 28, A. F. L., PETITIONERCase No. 13-RC-32.----Decided July 20, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree on the inclusion within the unit of all generaloffice workers, switchboard operators, and various categories of clerksat, the Employer's Chicago station.There is a dispute as to thecashier, the chief rate clerk, the secretary to the stationmanager, sales-men, and dock foremen, whom the Petitioner would include and theEmployer would exclude.'.ChairmanHerzog andMembers Murdock and Gray.I The partiesagree to exclude the manager and assistant manager of the station, assupervisors.78 N. L. It. B., No. 53.419 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe cashier and chief rate clerk are the heads of two of the fivedepartments into which the Employer's organization has been divided.zThe Employer contends that they are supervisors and must, therefore,be excluded from the unit. In a memorandum from the Chicago sta-tion managerto the two department heads, in partial effectuation ofthe reorganization of the Chicago station, it is stated that they are incomplete charge of their respective departments and are expected tomake recommendations on hiring and firing employees in their depart-ments.Even before the issuance of the memorandum to the cashier,however, he had, on at least one occasion, made an effective recom-mendation with respect to dismissal of an employee in the cashier'sdepartment.We find that the cashier and chief rate clerk are super-visors, and we shall therefore exclude them from the unit.The manager's private secretary aids him, in a confidential capacity,in whatever labor relations work is required at the Chicago station.We shall therefore exclude her as a confidential employee .3There are four salesmen at the station, who solicit freight-forward-ing business.They are under the direct supervision of themanager,and are required to report to the office both morning and afternoon, orotherwise advise the manager of their activities.They are infre-quently required to do work in the office when any of the office sectionsare short-handed.The Employer contends that the salesmen shouldbe excluded from the unit as managerial employees, because they`repre-sent the Employer in its relationships with customers.We see no rea-son, however, for deeming the salesmen to bemanagerialemployees, asthey do not participate in devising or effectuating the Employer's pol-icies.The salesmen's work, in our opinion, is not so divergent fromthat of the office workers, nor are their respective interests so opposed,as to make a single unit in the Employer's station inappropriate.Weshall therefore include thesalesmen.At the date of the hearing, there were two employees, designated asdock foremen, located at the railroad terminal, performing clericaloperations connected with the loading and unloading of freight beingforwarded by the Employer .4The dock foremen exercise no authorityover any employees of the Employer.Likewise, they do not supervisethe freight handlers, who are railroad employees, although they may2A reorganization along departmental lines was put into effect at the Chicago stationonly 3 days before the instant hearing was held, but we are satisfied that this was merelypart of a reorganization of several branches, which had been planned long before and wasnot dependent on the filing of the petition herein3Matter of Art Metal Construction Company,75 N L. R B. 80.4The reorganization plan for the Chicago station contemplates that the dock employeeswill constitute a separate department, under it separate supervisor.Until this depart-ment is set up, we cannot determine whether the person in charge of the dock is to beconsidered a supervisor. WELLS FARGO CARLOADING COMPANY421call errors or omissions of these railroad employees to the attention ofthe railroad foreman, who in turn issues any necessary orders.TheEmployer contends that the two dock foremen should be excluded fromthe unit because they are supervisors and because, as the Employer'ssole representatives at the dock, they are managerial employees.Neither contention is persuasive.Only the railroad foreman maydirect freight handling, while the dock foremen are limited to theclerical operations incidental to loading and unloading, and to check-ing the movement of the freight in accordance with the shipping docu-ments covering it.'We shall include the two dock foremen in the unit.-The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: all clerks, switchboard operators, bill strip-pers, cartage clerks, billers, stenographers, O. S. & D. and tracingclerks, rate clerks, relief operators, general office workers, claim clerks,,manifest clerks, salesmen, and dock foremen employed by the Em-ployer at its Chicago station, excluding the secretary to the stationmanager and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, among the employees in the unitfound appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by OfficeEmployees International Union, Local No. 28, A. F. L.5A railroad employee signs for incoming freight, and the railroad is subjectto claims for-improper handling of freight ; it has an even more direct interest than the Employer in,seeing that the physical handling of the freight is properly done.798767-49-vol. 78-28